Citation Nr: 0938055	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee (right knee disability), currently rated 10 
percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the left knee (left knee disability), currently rated 10 
percent disabling.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for bilateral pes 
planus (foot disorder).

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to August 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Veteran attended a hearing before the 
undersigned in February 2009.  Since the hearing, new 
evidence has been submitted, but it was accompanied by a 
waiver of RO review of the evidence.  As such, Board review 
can proceed.

The issues of service connection for a foot disorder, ratings 
for diabetes mellitus and left and right knee disabilities, 
and new and material evidence for a cervical spine disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDING OF FACT

The competent medical evidence shows that the veteran's 
hypertension is related to service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
hypertension is secondary to service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection for hypertension.  Thus, no 
further discussion of the VCAA is required.

Service Connection for Hypertension

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Service connection may also 
be granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran seeks service connection for hypertension, 
secondary to service-connected diabetes mellitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.  

The Veteran is currently diagnosed with hypertension, as 
reflected in the various medical records, including a 
February 2009 report from a VA provider.  The remaining 
question, therefore, is whether there is evidence of a 
relationship between the current disability and service-
connected diabetes mellitus.  See Allen, supra.  The February 
2009 report provides such evidence, as the provider clearly 
stated that the Veteran has hypertension and that it is a 
direct complication of diabetes mellitus.  There is no 
evidence in the file which refutes this conclusion or is 
otherwise unfavorable to the Veteran's claim.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for hypertension 
will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for hypertension is granted.


REMAND

At her hearing, the Veteran reported that she is currently 
receiving treatment from the VA Medical Center (VAMC) in New 
Orleans, Louisiana.  The most recent VA medical records 
associated with the claims file are dated February 2007.  
Remand is necessary so that these records can be obtained.

A December 2008 notation from a VA provider opines that the 
Veteran's foot disorder increased in severity during service, 
but does not explain whether this increase was beyond the 
natural progression of the disease.  A new VA examination is 
required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

The Veteran's most recent VA examination for her knees was in 
April 2006.  She reported increased symptoms at the February 
2009 hearing.  Her most recent examination for her diabetes 
mellitus was in May 2004.  A February 2009 medical report 
indicated that her diabetes has increased in severity.  New 
VA examinations are required.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994) (holding a 23-month old psychiatric 
examination too remote in time to adequately support the 
Board's decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.

2.  When the above development is 
completed, schedule the Veteran for VA 
examinations.  The entire claims file 
must be made available to the VA 
examiners.

Feet.  The Veteran should be examined 
and a complete history taken.  The 
examiner should state whether the 
Veteran's bilateral pes planus 
increased beyond the natural 
progression of the disease in service.

Knees.  The Veteran should be examined 
and the examiner should describe the 
current severity of the knee 
disabilities and comment on additional 
pain or functional impairment.

Diabetes Mellitus.  The Veteran should 
be examined and the examiner should 
describe the current severity of the 
diabetes mellitus, including any 
dietary or activity restrictions and 
use of insulin.

3.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and her representative.  
After the Veteran and her representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


